ON MOTION FOR REHEARING
COBB, Judge.
Pursuant to motion for rehearing, we modify our prior opinion herein in regard to the remand for a new trial on damages, and instead reduce the amount of the judgment entered below and direct the trial judge to enter a remittitur of $368,419.00, the amount claimed below for loss of earning capacity. This remittitur has been agreed to by the plaintiff /appellee, and is in accordance with the Florida Supreme Court case of Braddock v. Seaboard Air Line Railroad Company, 80 So.2d 662 (Fla.1955). Except as to the remittitur, the judgment below is
AFFIRMED.
ORFINGER and DANIEL, JJ., concur.